DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I and species A, figs. 2, 3, and 5, in the reply filed on 31 May 2022 is acknowledged.
Claims 4, 5, 23-25, 38, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fittings being barb fittings, elbow fittings, tri-clamp fittings, quick connect fittings, aseptic fittings, threads, and quick couplers must be shown or the feature canceled from the claims.  No new matter should be entered.
The drawings are further objected to because figure 2 is missing a reference character for “clamp 85” as described in paragraph [0043]. Further, figure 3 is missing a reference character for “fastener 80” as described in paragraph [0044].
The drawings are further objected to because reference character “88” in figures 3 and 5 is supposed to be illustrating an “elastomeric liner” but is instead pointing generically to the collar. 
The drawings are further objected to because figures 3-5 are sectional views but lack cross-hatching. See 37 CFR 1.84 (h)(3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains two different “Brief Description of the Drawings” sections and is missing a “Detailed Description of the Invention” section. 
The specification is further objected to because reference character “85” has been used to designate both the crimp collar and the clamp. Further, reference character “80” has been used to indicate both the fastener and the seal. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6-21, 26-37, and 40-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 26, and 30 each recite that the connector comprises “a rigid conduit” and that the rigid conduit includes “a flexible tube” and “a deformable sleeve”. It is unclear how it can be a “rigid” conduit, if it is comprised of a “flexible” element and “deformable” element, as flexible and deformable are both the opposite of rigid. 
Claim 6 recites that the rigid conduit “is clamped to the at least one of the first fitting or the second fitting”. It is unclear if this clamp is the same as the retaining connector recited in claim 1, or a new separate element. For examination purposes only, it will be assumed that the claim is attempting to further define one of the first or second retaining connector as a clamp. 
Claim 7 recites that the rigid conduit “is connected to at least one of the first fitting or the second fitting with a fastener comprising a crimp collar that surrounds an elastomeric liner”. It is unclear if this fastener is the same as the retaining connector recited in claim 1, or a new separate element. For examination purposes only, it will be assumed that the claim is attempting to further define one of the first or second retaining connector as fastener having a crimp collar that surrounds an elastomeric liner. 
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lofving et al. (USP 8.056,583 hereinafter “Lofving”).
In regards to claim 22, Lofving discloses an aseptic fluid transfer system comprising: 
a first vessel; 
a second vessel (vessels; see column 4, lines 3-8); and 
a connector comprising: 
a first fitting (coupling connecting to vessel; see column 4, lines 3-8) in fluid communication with the first vessel; 
a second fitting (coupling connecting to vessel; see column 4, lines 3-8) in fluid communication with the second vessel; and 
a rigid conduit (2, 20) connected between the first fitting and the second fitting, the rigid conduit defining a lumen that extends through the rigid conduit and that is capable of being sealed, the rigid conduit being capable of being severed while maintaining a seal of the lumen to separate the first fitting from the second fitting (see column 7, lines 50-53 and column 14, lines 26-33).
In regards to claim 30, Lofving discloses a connector for facilitating fluid transfer, the connector comprising: 
a rigid conduit including a flexible tube (2) surrounded by a deformable sleeve (20), the rigid conduit having a first end, a second end, and a lumen (central bore) defined therethrough, the rigid conduit configured to seal the lumen when severed (see column 7, lines 50-53 and column 14, lines 26-33), the rigid conduit including a bend (shown in fig. 1C) between the first and second ends thereof;
a first fitting (coupling connecting to vessel; see column 4, lines 3-8) connected to the first end of the rigid conduit; and 
a second fitting (coupling connecting to vessel; see column 4, lines 3-8) connected to the second end of the rigid conduit.
In regards to claim 31, Lofving further discloses the bend is in a range of 15 degrees to 90 degrees (fig. 1C shows a bend of approximately 90 degrees).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 10-21, 26-29, 32-34, 40, and 42-50 are rejected under 35 U.S.C. 103 as being unpatentable over Lofving.
In regards to claims 1 and 26, Lofving discloses a connector for facilitating fluid transfer, the connector comprising: 
a first fitting (coupling connecting to vessel; see column 4, lines 3-8) suitable for receiving a fluid; 
a second fitting (coupling connecting to vessel; see column 4, lines 3-8) suitable for emitting the fluid; 
a rigid conduit including a flexible tube (2) surrounded by a deformable sleeve (20) and defining a lumen (central bore) extending therethrough, the rigid conduit connected on a first end to the first fitting and on a second end to the second fitting, the lumen capable of being sealed; 
a first retaining connector connecting the first fitting to the rigid conduit (it is inherent that the connector would have some means to retain it on the hose 2); and 
a second retaining connector connecting the second fitting to the rigid conduit (it is inherent that the connector would have some means to retain it on the hose 2), 
the rigid conduit and flexible tube capable of being severed while maintaining the seal of the lumen to separate the first fitting from the second fitting, and the connections of the first and second fittings to the rigid conduit (see column 7, lines 50-53 and column 14, lines 26-33). 
Lofving is silent to fittings being capable of withstanding at least 1 bar of pressure without leaking. 
However, Lofving does disclose the need for the sleeve to be able to withstand the pressure from the hose (see column 13, lines 49-55).Therefore, while Lofving does not expressly disclose the connections of the fittings being capable of withstanding 1 bar of pressure; the pressure requirements may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Lofving to have connections that can withstand 1 bar of pressure, as the pressure requirements may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
In regards to claims 2 and 34, it is noted that these claims are product-by-process claims.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. In the alternative, see column 1, lines 61- column 2, line 2 as well as column 14, lines 54-67.
In regards to claims 6 and 40, Lofving is silent to how the rigid conduit is connected to the fittings. 
The examiner takes official notice that it is well-known to connect hoses to fittings using clamps. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to connect the rigid conduit of Lofving to the first or second fitting using a clamp, in order to prevent disconnection of the fitting from the rigid conduit.
In regards to claims 10 and 42, Lofving further discloses the deformable sleeve is made of a metal selected from the group consisting of aluminum, anodized aluminum, brass, bronze, nickel-plated bronze, and stainless steel (see column 13, lines 61-64).
In regards to claims 11 and 43, Lofving further discloses the deformable sleeve has as wall thickness between 0.005 to 0.062 inches (column 13, lines 54-55 discloses .25-1mm or .009 - .039 inches).
In regards to claims 12, 13, 44, and 45, Lofving further discloses the flexible tube is an elastomer or plastic (see column 11, lines 30-33). Lofving discloses the claimed invention except for the flexible tube being styrene isobutylene copolymer and ethylene propylene copolymers blended with polypropylene.  It would have been obvious to one having ordinary skill in the art to modify Lofving by making the flexible tube from styrene isobutylene copolymer or ethylene propylene copolymers blended with polypropylene due to their elasticity, resistance, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07. See also paragraph 14 below. 
In regards to claims 14, 15, 46, and 47, Lofving further discloses the flexible tube is an elastomer or plastic (see column 11, lines 30-33). Lofving discloses the claimed invention except for the flexible tube being polyvinyl chloride (PVC) or a flexible polyolefin.  It would have been obvious to one having ordinary skill in the art to modify Lofving by making the flexible tube from polyvinyl chloride (PVC) or a flexible polyolefin due to their flexibility, resistance, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07. See also paragraph 14 below.
In regards to claims 16, 17, 48, and 49, Lofving further discloses the flexible tube is an elastomer or plastic (see column 11, lines 30-33). Lofving discloses the claimed invention except for the flexible tube being silicone, phenyl silicone, fluoroelastomer (FKM), perfluoroelastomer (FFKM), or perfluoropolyether.  It would have been obvious to one having ordinary skill in the art to modify Lofving by making the flexible tube from silicone, phenyl silicone, fluoroelastomer (FKM), perfluoroelastomer (FFKM), or perfluoropolyether due to their strength, resistance, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07. See also paragraph 14 below.
In regards to claims 18, and 50, Lofving is silent to the type of fittings. 
The examiner takes official notice that it is well-known to use barb fittings, elbow fittings, tri-clamp fittings, quick connect fittings, aseptic fittings, threads, or quick couplers to connect hoses. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the connectors of Lofving as any of the above connectors in order to ensure a secure connection is established between the hoses and vessels.
In regards to claims 19 and 27, Lofving further discloses the rigid conduit is non-linear between the first and second ends thereof (shown in fig. 1c).
In regards to claims 20 and 28, Lofving further discloses the rigid conduit includes a bend between the first and second ends thereof (shown in fig. 1C).	
In regards to claims 21 and 29, Lofving further discloses the bend is in a range of 15 degrees to 90 degrees (fig. 1C shows a bend of approximately 90 degrees).
In regards to claims 32 and 33,  Lofving further discloses first and second retaining connectors connecting the first/second fitting to the rigid conduit (it is inherent that the connector would have some means to retain it on the hose 2).  Lofving is silent to fittings being capable of withstanding at least 1 bar of pressure without leaking. 
However, Lofving does disclose the need for the sleeve to be able to withstand the pressure from the hose (see column 13, lines 49-55).Therefore, while Lofving does not expressly disclose the connections of the fittings being capable of withstanding 1 bar of pressure; the pressure requirements may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Lofving to have connections that can withstand 1 bar of pressure, as the pressure requirements may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 

Claims 3, 8, 9, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lofving as applied to claims 1 and 30 above, and further in view of Zumbrum (US 2011/0155274) .
In regards to claims 3, 8, 9, and 35-37, Lofving discloses the connector of claims 1 and 30. Lofving does not disclose the deformable sleeve is adhesively attached to the flexible tube, wherein the adhesive is selected from the group consisting of a curable platinum catalyzed silicone adhesive, a moisture curable silicone adhesive, a hot melt adhesive, cyanoacrylate, epoxy, and urethane, and a primer between the flexible tube and the adhesive.
However, Zumbrum shows a similar connector, wherein a deformable sleeve (15) is adhesively attached to a flexible tube (13),  wherein the adhesive is selected from the group consisting of a curable platinum catalyzed silicone adhesive, a moisture curable silicone adhesive, a hot melt adhesive, cyanoacrylate, epoxy, and urethane, and a primer between the flexible tube and the adhesive (see paragraph [0010]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to adhesively attach the sleeve to the flexible tube in order to create a strong, permanent connection between the sleeve and the tube. 

Claims 7 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lofving as applied to claims 3 and 30 above, and further in view of Kreig (USP 3,516,690).
In regards to claims 7 and 41, Lofving teaches the connector of claims 3 and 30. Lofving does not disclose the rigid conduit is connected to at least one of the first fitting or the second fitting with a fastener comprising a crimp collar that surrounds an elastomeric liner.
However, Kreig shows a connector where a flexible tube is connected with a fastener comprising a crimp collar (12) that surrounds an elastomeric liner (14) .
It would have been obvious before the effective filing date to one of ordinary skill in the art to connect the flexible tube of Lofving to the first fitting with a fastener comprising a crimp collar that surrounds an elastomeric liner in order to have a connection that prevents leakage at elevated pressures, as taught by Kreig at column 1, lines 56-59.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zumbrum shows it is known in the art to make the flexible tubing from the claimed materials. Each of the remaining cited prior art shows a similar connector. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679
06/09/2022